Citation Nr: 1501340	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-18 128	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a chest disorder.

2.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Marine Corps from July 7, 1977 to September 2, 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued the Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee.

In August 2014, a Board videoconference hearing was conducted before the undersigned Veterans Law Judge who was designated by the Chairman to conduct that hearing pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the record.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a psychiatric disorder addressed in the REMAND portion of the decision below and that issue is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against a finding that the appellant has had any chest disorder at any time during the appeal period.


CONCLUSION OF LAW

The criteria for service connection for a chest disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.40, 4.59 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he is entitled to service connection for a chest disorder because he experienced an injury in service.  He maintains that the residuals of the gunshot wound with a retained bullet fragment he suffered months prior to service were made worse in service.

I.  Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The appellant was provided notice regarding his claim for service connection for a chest disorder in correspondence dated in October 2010 (prior to the December 2010 rating decision).  His service connection claim was subsequently readjudicated, most recently in an August 2013 Supplemental Statement of the Case (SSOC).  Mayfield, 444 F.3d at 1333.

The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The United States Supreme Court has held that an error in VA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not alleged any prejudicial or harmful error in VA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VA notice has been demonstrated in this case.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The appellant's service medical treatment records and his VA and private treatment records have been associated with the evidence of record.  The appellant was afforded a VA medical examination in December 2010.  

A medical opinion is adequate when it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The December 2010 examination was conducted by a medical professional, and the associated report reflects review of the appellant's prior medical history.  The examination included reports of the symptoms for the claimed chest disorder and demonstrated objective evaluations.  The examiner was able to assess and record the appellant's health status, including the condition of his chest wall.

The Board finds that the examination report was sufficiently detailed with recorded history and clinical findings.  In addition, it is not shown that the December 2010 examination was in any way incorrectly conducted.  It is not shown that the VA examiner failed to address the clinical significance of the appellant's claimed chest disorder.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326; 38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board concludes that the appellant was an afforded adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was also afforded the opportunity to produce additional evidence to support his claim for service connection for a chest disorder.  Thus, the Board determines that the evidentiary record is adequate.  In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the appellant's claim for service connection for a chest disorder have been accomplished.

II.  Merits of the Claim

Review of the appellant's service medical treatment records reveals that he had been shot prior to service with the entrance wound near the left axilla line and a palpable bullet fragment near the right axilla.  However, this condition was not found to be an impediment to his entry into service.  On July 26, 1977, the appellant complained of some pain in the right side of his chest when he moved his arm.  After physical examination, the appellant was declared to be fit for duty.  On August 2, 1977, the appellant complained of chest pain that he described as occurring episodically for three weeks.  An August 30, 1977 notation indicates that the appellant had been found fit for separation from service.

Review of the appellant's post-service medical records reveals that he was treated by a private physician between June 2003 and November 2009.  In June 2003, a review of systems indicated that the appellant had no musculoskeletal complaints and his breast and heart were described as within normal limits after physical examination.  In May 2006, and in April 2009, his chest was described as normal.  

The appellant was also treated at a county health department between May 2008 and September 2010.  In May 2008, his heart and breasts were described as normal.  In June 2008, the appellant complained of chest pain.  There was no evidence of coronary syndrome and no chest disorder was diagnosed.

Review of the appellant's December 2010 VA treatment records reveals that he reported experiencing intermittent pain on his shoulder blades since 1982.  A December 2, 2010 primary care note indicates that the appellant said that he occasionally got aches and pains in his shoulders and chest that was exacerbated by certain positions.  No diagnosis of any chest disorder was rendered.

The appellant underwent a VA medical examination of his chest in December 2010; the examiner reviewed the appellant's claims file and medical records.  The appellant complained of chest pains across his chest and said that he had pain in his upper chest on exertion.  On physical examination, the appellant's muscle function was found to be normal; no residuals of nerve, tendon or bone damage were identified.  There was no muscle herniation or loss of deep fascia or muscle substance.  There was no limitation of motion of any joint.  The examiner noted that it was as likely as not that the appellant's current chest pain was related to the gunshot wound that occurred prior to service; however, the examiner did not render any diagnosis of any chest disorder.

In order to establish service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

While the appellant has complained of chest pain, pain alone, without any functional impairment or underlying diagnosis, is not a service connectable disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, dismissed in part by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here there is no showing of any such functional loss.  While the appellant has made general complaints of aches and pain in the chest that are exacerbated by certain positions, such allegations are outweighed by the repeated clinical findings of no objective chest pathology such as on the VA examination conducted in December 2010, and in the private and VA treatment records dated between 2003 and 2010. 

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  While there is evidence of complaints of chest pain in service on July 26, 1977, of one day's duration and on August 2, 1977, occurring episodically for three weeks, nothing in the evidence of record indicates that any chronic chest disorder existed at any time during the appeal period.  

Even though the appellant was shot in the chest a few months prior to service entry and even though there is a retained bullet fragment from that shooting, the appellant does not currently have any diagnosed chest disorder and he does not have any residuals of the 1977 gunshot wound other than scars and the retained fragment as demonstrated by the VA medical examination and the private medical evidence of record.  Therefore the appellant does not have a current chest disability.  In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

None of the medical evidence of record establishes that the appellant had a chronic chest disorder at any point during the pendency of the claim.  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  As there is no evidence of a present chest disability, service connection is not warranted. 


ORDER

Service connection for a chest disorder is denied.


REMAND

The appellant testified at his August 2014 Board videoconference hearing that he had been seen by psychiatrists while in service.  Review of his service medical records reveals an August 2, 1977 note where the appellant was quoted as saying he felt he was going crazy and an August 23, 1977 note containing a reference to the 'NPU' (Neuropsychological Unit) and a Deficiency Aptitude Board (DAB).  However, the service medical treatment records and service personnel records included in the evidence of record do not include records from the NPU or the DAB.

It is unclear whether the AOJ specifically sought psychiatric records for the appellant from the military service department.  The evidence of record contains some of the appellant's service personnel records and these reflect that the appellant was stationed at Parris Island while he was in service.  On remand, specific searches for psychiatric records for the appellant from the NPU at Parris Island should be accomplished.

Finally, as noted above, only some of the appellant's service personnel records have been included in the evidence of record.  The appellant's service personnel records, narrative evaluation reports and the records relating to his discharge might shed some light on the circumstances for which the appellant was discharged after approximately eight weeks of active duty.  On remand these records should be obtained and associated with the evidence of record.

The appellant has not been afforded a VA psychiatric examination.  Review of the appellant's post-service medical treatment records reveals diagnoses of depression, anxiety and adjustment disorder, mixed.  A December 2010 VA nursing note indicates that the appellant reported a history of depression dating back to the late 1970s.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 159(c)(4).

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, there is lay evidence of record to indicate that the appellant displayed symptoms possibly related to the claimed psychiatric condition while he was in service which have continued to the present.  The appellant has presented written statements and testimony to that effect.  Private and VA treatment records reveal various psychiatric diagnoses and service treatment records reveal a possible link to service.   In light of the existence of credible evidence of continuity of symptoms capable of lay observation, and that the appellant may have had manifestations of the claimed psychiatric disorder during service, the Board finds that the duty to assist in this case requires that a psychiatric evaluation should be obtained on remand. 

To ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. § 3.159 is completed.

2.  Search, at the National Personnel Records Center, or other appropriate sources, for psychiatric treatment records for the appellant, to include at Parris Island during August of 1977.  If any location contacted suggests other sources, those sources must be encompassed by the search.  Ensure that any copies included in the claims file are legible.

3.  Search, at the National Personnel Records Center, or other appropriate sources, for the rest of appellant's service personnel records (Official Military Personnel File (OMPF)) or alternative records.  In particular, the appellant's Marine Corps narrative performance evaluation reports (including records relating to counseling, disciplinary actions, DAB and early discharge) must be obtained.  If any location contacted suggests other sources, those sources must be encompassed by the search.  Ensure that any copies included in the claims file are legible.

4.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records. 

5.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for a VA psychiatric evaluation to determine the nature, onset date and etiology of any current psychiatric or psychological pathology and specifically to determine whether it is linked to his period of active service.  

The entire claims file, including this remand, must be reviewed by the examiner in conjunction with the examination.  All necessary special studies or psychological testing and evaluation are to be accomplished if deemed necessary.

An opinion in response to the questions below must be obtained even if the appellant does not report for the examination.

The examining psychiatrist, after examination of the appellant and review of his entire medical history, to include in-service and post-service medical reports, must provide an opinion as to the diagnosis and etiology of any current psychiatric disorder(s), and reconcile all previous psychiatric diagnoses documented in the records.  The psychiatrist must also offer an opinion as to the onset date of the appellant's psychiatric condition(s), if any.  If the examiner finds that a psychiatric disorder is causally related to the appellant's active service, to the extent possible, the psychiatrist must indicate the historical degree of impairment due to any psychiatric disorder found to be related to service, as opposed to that due to other causes, such as the pre-service gunshot wound.

In particular, the psychiatrist must offer an opinion, with degree of medical probability expressed, as to whether the cause or etiology of the appellant's psychiatric disorder(s) is (are) attributable to, or related to, any disease or incident suffered during service, any disease or incident suffered prior to service, any disease or incident suffered after service, or to a combination of such causes or some other cause or causes.  

The psychiatrist must identify all mental disorders which have been present, and distinguish conditions which are acquired from conditions which are of developmental or congenital origin, if any.  The opinion must reflect review of pertinent material in the electronic record.  The psychiatrist must integrate the previous psychiatric findings and diagnoses with current findings to obtain a true picture of the nature of the appellant's psychiatric status.  If there are different psychiatric disorders, the psychiatrist must reconcile the diagnoses and must specify which symptoms are associated with each of the disorders.  The findings of all pertinent psychological and neuropsychological testing must be discussed.

In assessing the relative likelihood as to origin and etiology of the conditions specified above, the examiner is to apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any psychiatric disorder is causally or etiologically related to service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the appellant's psychiatric pathology.  See Jones v. Shinseki, 23 Vet. App. 383 (2010).

6.  Upon receipt of the VA psychiatrist's report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA examiner for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).

7.  The appellant must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655.  A copy of the notification letter sent to the appellant advising him of the time, date, and location of the scheduled examination must be included in the claims file and must reflect that it was sent to his last known address of record.  If he fails to report, the claims file must indicate whether the notification letter was returned as undeliverable.

8.  After completing any additional notification and/or development action deemed warranted by the record, review the record again, including any newly acquired evidence, and re-adjudicate the issue on appeal.  Ensure that all applicable theories of service connection are considered.

9.  If the benefit sought on appeal remains denied, the appellant and his representative must be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action until notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


